Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites: “an enveloped virus that is selected from: ……, influenza hemagglutinin,…” Note, “influenza hemagglutinin” is not a virus, but a protein of influenza virus. The claim is indefinite as to the viruses encompassed thereby. 

Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mochizuki (WO 2013069780A)..
Claim construction: The scope of “ginkgolic acid”. The application defines “ginkgolic acid as

    PNG
    media_image1.png
    231
    623
    media_image1.png
    Greyscale

Since the application states :”alkyl chain may contain….” those ginkgolic acid recited therein would not be a required, but optional. Thus, “ginkgolic acid” herein would encompass other ginkgolic acids known in the art, such as anacardic acid (aka. Ginkgolic acid C15:0).
Mochizuki teach a method of treating viral infection, such as influenza  virus or herpesvirus infections comprising administering a pharmaceutical  composition comprising anacardic acid (aka. Ginkgolic acid C15:0). The composition may be in the forms ampule, tablet, capsule, granule, fine granule, powder, infusion solution or drink is administered at a dose of 0.01-230 g/day, preferably 0.1-250 g/day by oral or intravenous route. A pharmaceutically acceptable carrier would have been envisaged in those infusion solution. See, the abstract. 

Claims 1-3, 5-6, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN 102319272A).
Wang teaches a topical pharmaceutical composition comprising ginkgolic acids  with various alkyl chains: 
    PNG
    media_image2.png
    312
    461
    media_image2.png
    Greyscale
 , including those recited in claims 8-11 (C15:1, C17:1 and C13:0)  and anacardic acid (C15:0), as the active agent for treatment of skin diseases, including infectious skin disease caused by virus, such as those caused by herpes. See, paragraphs [0002], [0006]-[0008], [0015]-0017]. The composition may comprise up to 30% of ginkgolic acids, and may be in the form of cream, gels, film, lotions. See, particularly, paragraphs [[0019] to [0021]. Ginkgolic acids are particularly effective against HSV-1 virus. See, experiment 7, paragraphs [0055] to [0059]. 
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 102319272A), in view of Mochizuki (WO 2013069780A), Fukuda et al. (“Ginkgolic acid .
Wang et al. teach a topical pharmaceutical composition comprising ginkgolic acids  with various alkyl chains: 
    PNG
    media_image2.png
    312
    461
    media_image2.png
    Greyscale
 , including those recited in claims 8-11 (C15:1, C17:1 and C13:0)  and anacardic acid (C15:0), as the active agent for treatment of skin diseases, including infectious skin disease caused by virus, such as those caused by herpes. See, paragraphs [0002], [0006]-[0008], [0015]-0017]. The composition may comprise up to 30% of ginkgolic acids, and may be in the form of cream, gels, film, lotions. See, particularly, paragraphs [[0019] to [0021]. Ginkgolic acids are particularly effective against HSV-1 virus. See, experiment 7, paragraphs [0055] to [0059]. 
Wang et al. do not teach expressly intravenous administration, nor the treatment of infections by Zika or Ebola.
However, Mochizuki teaches a method of treating viral infection, such as influenza  virus or herpesvirus infections comprising administering a pharmaceutical  composition comprising anacardic acid (aka. Ginkgolic acid C15:0). The composition may be in the forms ampule, tablet, 
Fukada et al. teach that ginkgolic acids, particularly, Ginkgolic acid (15:1) and anacardic acid, inhibit protein SUMOylation both in vitro and in vivo. See, particularly, the abstract, and page 134. Liu teaches a method of treating infections caused by various viruses, which provokes an interferon response, comprising administering an agent that stabilizes or enhances Axin1 activity, wherein expressly disclosed viruses include influenza viruses, herpesviruses, hepatitis viruses, HIV, and Ebola virus. The examples of agents that stabilizes or enhances Axin1 activity include SUMOylation inhibitors. See, particularly, the abstract, paragraphs [0034] to [0036].
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use the ginkgolic acids for treatment of various viral infections, such as Ebola viruses infection by administering a pharmaceutical composition of ginkgolic acids through conventional route of administration, such as intravenous administration.
A person of ordinary skill in the art would have been motivated to use the ginkgolic acids for treatment of various viral infections, such as Ebola virus’ infection by administering a pharmaceutical composition of ginkgolic acids through conventional route of administration, such as intravenous administration because ginkgolic acids have been known for treatment of various viral infections, and has been particularly known for inhibiting protein SUMOylation, which has been known to be useful for treating infections by viruses that provokes interferon response, particularly, Ebola virus. Note, all the ginkgolic acids would have been expected to be similarly useful, particularly, the C13:0 to C15:0 and C17:1 to C15:1 as there are homologs homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/SHENGJUN WANG/Primary Examiner, Art Unit 1627